Citation Nr: 1211868	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-42 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for ulceration, status post skin graft breakdown of the left leg and ankle.  

2.  Entitlement to a disability rating in excess of 30 percent for residuals of shell fragment wound of the left leg and ankle, skin grafted, with limitation of motion and some constriction of the Achilles tendon.

3.  Entitlement to a rating in excess of 40 percent for residuals of shell fragment wound of the posterior aspect left thigh, upper and lower and above the knee, skin grafted.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to July 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008  rating decision in which the RO, inter alia, granted service connection for ulceration, status post skin graft breakdown of the left leg and ankle, and assigned a 10 percent rating effective April 25, 2007, granted an increased, 30 percent rating for residuals of shell fragment wound of the left ankle and leg, skin grafted, with limitation of motion and some constriction of the Achilles tendon, also effective April 25, 2007, and denied a rating in excess of 40 percent for residuals of shell fragment wound of the posterior aspect of the left thigh, upper and lower, above the knee, skin grafted.  In March 2009, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in September 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2009.

Because the appeal involves disagreement with the initial rating assigned following the award of service connection for ulceration, status post skin graft breakdown of the left leg and ankle, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The Board notes that in a September 2009 rating decision, the RO denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran did not appeal this decision. Accordingly, because the issue of a TDIU has been separately adjudicated, the Board need not consider a claim for a TDIU as a component of the Veteran's claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished 

2.  The Veteran's scar of the left leg and ankle is unstable and ulcerated; however, it does not exceed 12 square inches and does not limit the function of any body part.

3.  The Veteran's residuals of shell fragment wound of the left leg and ankle, skin grafted, with limitation of motion and some constriction of the Achilles tendon involve severe muscle injury including residual scarring, pain, and weakness.

4.  The Veteran's residuals of shell fragment wound of the posterior aspect left thigh, upper and lower and above the knee, skin grafted involve severe muscle injury including residual scarring, pain, and weakness.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for ulceration, status post skin graft breakdown of the left leg and ankle are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2011).

2.  The criteria for a rating in excess of 30 percent for residuals of shell fragment wound of the left leg and ankle, skin grafted, with limitation of motion and some constriction of the Achilles tendon are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5229, 4.73, Diagnostic Code 5311 (2011).  

3.   The criteria for an initial rating in excess of 40 percent for residuals of shell fragment wound of the posterior aspect left thigh, upper and lower and above the knee, skin grafted are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5229, 4.73, Diagnostic Code 5313 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a May 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for higher rating , what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The April 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter.  

A June 2009 post-rating letter set forth the pertinent rating criteria for evaluating each disability on appeal.  After issuance of above-described notice, and opportunity for the Veteran to respond, the October 2011 SSOC reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of various VA QTC examinations.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action on any claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate each claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543.  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

A VA outpatient treatment report dated in March 2007 reflects that the Veteran presented with problems of bleeding and soreness at a skin graft site on the lower left leg, stemming from an initial shrapnel wound injury received in Vietnam.  The examiner observed some redness and tenderness in the surrounding area.  A diagnosis of cellulitis and abrasion of the left ankle was indicated.  In April 2007, the Veteran reported continued left ankle pain worsened by walking, and relieved by antibiotics.  A past medical history of recurrent wound infection of the left leg was noted.  In May 2007, it was noted that the Veteran was doing well until recently, when he developed an ulceration at the skin graft site.  He indicated that he experienced decreased sensation in the area secondary to the initial shrapnel wound injury.  It was noted that he Veteran continued antibiotic treatment to treat the ulcer.  

On VA QTC examination in May 2007, it was noted that in Vietnam, the Veteran sustained multiple shrapnel injuries to the back of his left leg and ankle and had a skin graft placed.  He stated that the extent of the destruction involved the blood vessels, fascia, bone, and nerves.  He noted that in May 2007, his skin graft had broken down and he had a large oozing ulceration in the area of his posterior ankle.  He described pain in the area every time he walked, which travelled up to through the muscles.  He described the pain as aching, burning, and sharp, and rated it a 10 on a scale of 1 to 10.  He also described loss of strength, fatigue, impaired coordination, and pain.  The Veteran indicated that the pain was relieved with rest, antibiotics, and decreased standing and walking.   The examiner noted the following complications from the injury:  prolonged infection, adhesion of the scar to the bone, and intramuscular scarring.  The skin graft had been broken down for the past three months.

On physical examination, the examiner noted at 15 centimeter scar and 5 by 6 centimeter scar on the posterior leg and thigh.  They were both depressed and adhered, but there was no tenderness, ulceration, instability, inflammation, keloid formation, hypo or hyperpigmentation or edema.  There was tissue loss and abnormal texture less than 6 square inches.  He also had a 10 by 10 centimeter ulceration on his posterior ankle/distal leg.  There was tissue loss, induration, limitation of motion, and inflexibility.  It was not on an exposed area, and made up less than 2 percent of the total body.  There was no exfoliation, crusting, hypo or hyperpigmentation.  

The Veteran also had +1 edema of the left lower leg and foot.  He had 4 out of 5 muscle strength in the left foot involving group X, XI, and XII muscles.  Otherwise, his extremities had normal muscular strength.  The examiner commented that the muscle injury affected the left foot movement.  The Veteran had tendon damage over the left Achilles and nerve damage.  He had deep peroneal neuropathy.  The tibia and fibula were both indicated to be normal.

A musculoskeletal examination of the bilateral knees revealed full range of motion of flexion and extension.  After repetitive use of both knees, there was no pain, fatigue, weakness, lack of endurance, or additional degree of limitation.   The knees were stable, and meniscus tests were negative.  An examination of the left ankle revealed edema, weakness, tenderness, and redness.  Range of motion was to 10 degrees dorsiflexion with pain at the endpoint of motion, and plantar flexion to 30 degrees with pain at the endpoint of motion.  After repetitive use there was fatigue and weakness, but there was no lack of endurance, incoordination, or additional degrees of limitation.  

A neurological examination revealed that the Veteran had left foot neuropathy over the deep peroneal nerve distribution.  It was secondary to nerve damage sustained after original injury to the muscles, and involved both sensory and motor deficits.  There was decreased sensation of the posterior aspect of his lower leg and ankle, and decreased sensation over the entire foot.  Strength was 4 out of 5 with movement of the X, XI, and XII muscles of the left foot.  An x-ray of the left ankle revealed no significant abnormality, but there was a small metallic foreign body in the lateral soft tissues adjacent to the calcaneus.  

A diagnosis of large ulceration, status post skin graft breakdown on the left leg and ankle was assigned.  Other pertinent findings included decreased range of motion of the ankle with pain, weakness, and fatigue.  There was decreased strength in the left foot and restricted movement of the Achilles tendon.  Deep peroneal neuropathy with decreased sensation over the foot and posterior ankle was also noted.  The examiner also observed two scars in the posterior leg and thigh that were secondary to shrapnel injury.  It was noted that the Veteran was not working, and that his daily activity was limited because he had pain with ambulation, swelling, and decreased range of motion of his foot and ankle.

A private medical report from May 2007 reflects that the Veteran experienced left ankle swelling.  Ulceration of the skin was indicated.  

A May 2007 report from private physician Dr. G. notes that the Veteran was seen for breakdown of the skin graft over the Achilles tendon.  An examination confirmed a 3 by 4 centimeter necrotic skin graft over the dorsum of the Achilles tendon.  Dr. G. debrided some of the necrotic tissue from the site, and indicated that he encouraged the Veteran to continue with daily warm soaks twice per day.

A June 2007 report from Dr. G. notes that the left ankle continued to be open over the Achilles tendon.  The Veteran was used Accuzyme on the site, which the examiner observed appeared to led to some improvement in granulation tissue.  However, the site was still open and there was still granulation tissue.  He discussed reconstructive options with the Veteran, which would require some debridement and possible skin grafting.  However, given concerns with skin grafting over the Achilles tendon, the examiner requested that the Veteran consult a podiatrist.  

On VA QTC examination in August 2011, with respect to ulceration of the skin graft, the Veteran reported current symptoms including pain and continuous skin breakdown.  He stated that the skin grafts continuously broke down on the left ankle.  As for his residuals of shell fragment wounds of the ankles, the Veteran reported symptoms of weakness, stiffness, swelling, heat, redness, tenderness, drainage, and pain.  He indicated that he did not experience giving way, lack of endurance, locking, fatigability, deformity, effusion, subluxation, or dislocation.  Flare-ups occurred approximately once a month, lasting a week at a time.  During flare-ups, he experienced pain on prolonged walking and standing.  He stated that he had not been hospitalized or had surgery for the condition, and that it did not result in any incapacitation over the past 12 months.

As for the Veteran's residuals of shell fragment wounds of the thighs, there were no subjective complaints of pain, but the Veteran currently endorsed loss of strength, weakness, easy fatigability, and inability to control movement well.  He had no impairment of coordination.  As for residuals of shell fragment wounds of the bilateral legs, the Veteran also indicated that there was no pain, but he currently had loss of strength, easy fatigability, impairment of coordination, and inability to control movement well.  He indicated that neither disability caused any overall functional impairment, and that he was not seeking treatment for this disability.

A physical examination of the skin revealed scars located at the left ankle, right ankle, left posterior popliteal, right inner thigh, right lateral thigh, left lateral gluteal region, and left lateral gastronemius.  The scars were not painful on examination, and there was no skin breakdown or underlying tissue breakdown.  The scars were superficial with no inflammation, edema, keloid formation, or disfigurement.  The scars did not limit the Veteran's motion or cause any limitation of function.

On musculoskeletal examination, the examiner observed a normal gait and symmetric leg length.  There were no signs of abnormal weight bearing or any unusual shoe wear pattern.  The Veteran did not require assistive device for ambulation. The muscles groups involved were Groups X, XI, XIII, and XV.  Palpation of the muscles revealed no loss of deep fascia or muscle substance and no impairment of muscle tone.  There was a muscle wound present at the left ankle measuring 7 centimeters by 5 centimeters.  There was no adherence of the underlying structures or adhesion to the bone, but there was intermuscular scarring.  There was no sign of lowered endurance or impaired coordination.  For muscle group X, muscle strength was rated at 4.   Muscle strength was rated at 5 for muscle Groups XI, XIII, and XV.  The muscle injury did not affect the function of the particular body part.  There was no muscle herniation, and the muscle injury did not involve any tendon, bone, joint, or nerve damage.

There was another wound present of the left popliteal measuring 7 centimeters by 5 centimeters.  There was no adherence of underlying structures, intramuscular scarring or adhesion to the bone.  

Range of motion of the left hip, left knee, and left ankle was full, with no limitation after repetitive motion.  There were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  There was no locking pain, genu recurvatum, ankylosis, or crepitus of the left knee.  Stability testing was within normal limits.  Examination of the left ankle revealed tenderness, but no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, or draining.  There was no subluxation, deformity, or ankylosis.  

A neurological examination revealed no peripheral nerve involvement.  Cerebellar function was intact, and Babinski sign was negative.  An x-ray of the left ankle and femur was within normal limits.  An x-ray of the tibia and fibula revealed shrapnel in the proximal soft tissues at the level of the interocentric femur.

The examiner concluded by assigning diagnosis of ulceration, status post skin graft breakdown of the left leg and ankle, and shell fragment wounds of the ankles, thighs, and legs.  The examiner indicated that the residuals of the ankle shell fragment wound included scars with weakness of the left ankle.  He also noted residual scarring of the thigh and leg.  He noted that the effect on the Veteran's usual occupation and daily activity is pain on prolonged walking and standing.

III.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Also, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126. 

Given the foregoing, each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A.  Ulceration, Status Post Skin Graft Breakdown 
of the Left Leg and Ankle

At the outset, the Board notes that the criteria for rating scars were revised during the pendency of this appeal, effective October 23, 2008.  Nevertheless, the revised criteria only apply to claims filed on or after October 23, 2008, and to those claims where a request for consideration of the new criteria has been received.  See 73 Fed. Reg. 54708 (Sept. 23, 2008); see also 77 Fed. Reg. 2909 (Jan. 12, 2012) (correcting the applicability-date language for the revised rating criteria for scars).  As the claim for service connection was filed prior to the effective date of the revised criteria, and the Veteran has not requested consideration of his claims under the revised criteria, those criteria are not for application.  Thus, all diagnostic codes discussed herein are the versions in effect prior to October 23, 2008.  As the RO also considered the former criteria, the Veteran is not prejudiced by the Board's application of the criteria in effect prior to October 23, 2008.  

In the April 2008 rating decision, the RO granted service connection and assigned initial 10 percent rating for ulceration, status post skin graft breakdown of the left leg and ankle, effective April 25, 2007 pursuant to Diagnostic Code 7803.

Under Diagnostic Code 7803, superficial and unstable scars warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).

The Veteran's scars may also be rated pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, and 7805.  

Under Diagnostic Code 7801, scars, other than of the head, face, or neck, that are deep or cause limited motion in an area or areas exceeding six square inches (39 sq. cm.) warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801.  Similar scars in an area or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 percent rating.  Id.  Similar scars in an area or areas exceeding 72 square inches (465 sq. cm.) warrant a 30 percent rating.  Id.  A deep scar is one associated with underlying soft tissue damage.  Id. at Note (2).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Id. at Note (1).  

Under Diagnostic Code 7802, scars, other than of the head, face, or neck, that are superficial and that do not cause limited motion and have an area or areas of 144 square inches (929 sq. cm.) or greater, warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7802.  

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

Diagnostic Code 7805 evaluates scars based on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Considering the evidence in light of the applicable criteria, the Board finds that an initial rating in excess of 10 percent for ulceration, status post skin graft breakdown of the left leg and ankle, is not warranted.

The Board notes that the Veteran is receiving the maximum rating available under Diagnostic Code 7803 for his unstable scar.  

The Board also finds that no rating greater than 10 percent for ulceration is warranted under any other provision of VA's rating schedule.  The Board has considered the applicability of alternative diagnostic codes for evaluating the Veteran's ulceration scars.  However, the medical evidence does not reflect that the area affected by ulceration of the ankle and leg exceeds 12 square inches (77 sq. cm.).  Therefore, a higher rating is not assignable under Diagnostic Code 7801.   As noted above, Diagnostic Codes 7802 and 7804 provide no more than a 10 percent maximum rating.  Higher ratings are assignable under Diagnostic Code 7805, however, the competent evidence does not indicate that the Veteran's scarring results in limitation of motion of any particular joint.  The Board also notes that to the extent the Veteran experiences limitation of function of the left leg and ankle, he has already been assigned separate ratings for these disabilities, discussed in greater detail below.  Hence, the Board need not consider other diagnostic criteria which pertain to limitation of function of an affected joint.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.  

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for higher rating.  The disability also has not been shown to involve any factor(s) that warrant evaluation under any other provision(s) of VA's rating's rating schedule.

B.  Residuals of Shell Fragment Wound of the Left Leg and Ankle
And Posterior Aspect Left Thigh

Historically, by rating decision dated in January 1970, the RO granted service connection for residuals of shell fragment wound of the left leg and ankle, skin grafted with limitation of motion and some constriction of the Achilles tendon, and residuals of shell fragment wound of the posterior aspect of the left thigh, upper and lower, above the knee, skin grafted.  The disabilities were assigned 20 and 30 percent disability ratings under Diagnostic Codes 5311 and 5313, respectively, effective August 7, 1969.  In November 1972, the RO granted a 40 percent rating for the residuals of shell fragment wound of the posterior aspect of the left thigh, effective July 6, 1971.  The Veteran filed the instant claim for increased rating for both disabilities in April 2007.  He appeals an April 2008 rating decision which awarded a 30 percent rating for residuals of shell fragment wound of the left leg and ankle and continued the 40 percent rating for residuals affecting the left thigh.

Under the provisions of 38 C.F.R. § 4.73, Diagnostic Code 5311, for Muscle Group XI function (propulsion, plantar flexion of the foot; stabilization of arch; flexion of toes; flexion of knee) a 10 percent rating is assigned for muscle injury that is moderate.  A 20 percent rating is warranted for a muscle injury that is moderately severe.  A 30 percent rating is assigned for a muscle injury that is severe.

Under the provisions of 38 C.F.R. § 4.73, Diagnostic Code 5313, for Muscle Group XIII function (flexion of the hip and flexion of the knee; outward and inward rotation of flexed knee; active with rectus femoris and santorius, synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at knee joint) a 10 percent rating is assigned for muscle injury that is moderate.  A 30 percent rating is warranted for a muscle injury that is moderately severe.  A 40 percent rating is assigned for a muscle injury that is severe.

Additionally, under these criteria, the cardinal signs and symptoms of muscle disability include loss of power, weakness, a lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  See 38 C.F.R. 4.56(c).

A severe disability of the muscles is shown by a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with a shattering bone fracture or an open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  

History and complaints of this injury include a record of hospitalization for a prolonged period for treatment of a wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of an inability to keep up with work requirements.  

Objective findings include ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles swell and harden abnormally in contraction.  The tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  

If present, the following are also signs of severe muscle disability: x-ray evidence of minute multiple scattered foreign bodies, indicating intermuscular trauma and the explosive effect of the missile; adhesion of a scar of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).  

Considering the evidence of record in light of the above-noted criteria for evaluating muscle disabilities, the Board finds that the Veteran is not entitled to a rating higher than 30 and 40 percent for his residuals of shell fragment wounds to the left lower extremity.

In this case, the record reflects that the Veteran experiences severe residual disability as result of shell fragment wounds of the left thigh, leg, and ankle, including scaring with weakness of the left ankle, loss of muscle strength, neuropathy and the presence of shrapnel in the proximal soft tissues at the level of the interocentric femur.  The effects of the disabilities include pain on prolonged walking and standing.  However, the Veteran is already receiving the maximum rating allowable under Diagnostic Codes 5311 and 5311 for severe muscle disability.

The record also presents no other basis for assigning a higher rating for the residuals of shell fragment wounds under consideration.  The Board notes that the medical records include references to residual scars.  While, in appropriate cases, a separate, compensable rating may assigned for such scars, the Board notes that the Veteran has already been granted service connection for ulcerated scar associated with the left ankle shell fragment wound.  With respect to any other residual scarring, the noted scars are not shown to be of the size, in the location, or to have any of the characteristics (such as objectively-demonstrated pain, or resulting in limitation of function) to warrant assignment of a compensable rating under the applicable criteria for evaluating scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (as in effect for claims filed prior to October 23, 2008).

The Board has also considered the applicability of other diagnostic codes for rating these disabilities, but finds that no other diagnostic code provides a basis for higher rating.  In particular, the Board notes that the record does not reflect loss of use of the left lower extremity at any level or disability akin to amputation of left lower extremity.  The disability also has not been shown to involve any factor(s) that warrant evaluation under any other provision(s) of VA's rating's rating schedule.

C.  All Claims

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point relevant to this appeal have any of the disabilities under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited in the October 2011 SSOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.    § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate each disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met with respect to any claim.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's ulceration, status post skin graft breakdown of the left leg and ankle, residuals of shell fragment wound of the left leg and ankle, skin grafted, with limitation of motion and some constriction of the Achilles tendon, and residuals of shell fragment wound of the posterior aspect left thigh, upper and lower and above the knee, skin grafted, pursuant to Fenderson or Hart (cited above), as appropriate, and that each claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for any of the disabilities, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for ulceration, status post skin graft breakdown of the left leg and ankle is denied.

A disability rating in excess of 30 percent for residuals of shell fragment wound of the left leg and ankle, skin grafted, with limitation of motion and some constriction of the Achilles tendon is denied.

A  rating in excess of 40 percent for residuals of shell fragment wound of the posterior aspect left thigh, upper and lower and above the knee, skin grafted, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


